Citation Nr: 0834776	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-34 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Whether the discontinuance of VA vocational rehabilitation 
services was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from February 1980 to November 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision in which the RO 
discontinued the veteran's vocational rehabilitation program, 
effective June 6, 2006.  The veteran filed a notice of 
disagreement (NOD) in August 2006, and the RO issued a 
statement of the case (SOC) in August 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2006.

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's conduct and cooperation with regard to the 
provision of vocational rehabilitation services, while 
significantly flawed, was not necessarily unsatisfactory, 
particularly in light of the mitigating circumstances 
relating to family problems and his continued, albeit 
sometimes untimely, communications with the vocational 
rehabilitation staff.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
discontinuance of vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, United States Code, 
effective June 6, 2006, was not proper.  38 U.S.C.A. §§ 3101, 
3106, 3111, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 21.1, 21.40, 21.197, 21.198, 21.362, 21.364 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the favorable disposition of the veteran's claim, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

II.  Analysis

When VA determines that a veteran is eligible for vocational 
rehabilitation training under 38 C.F.R. § 21.40, VA and the 
veteran must then identify the services necessary for such 
training and rehabilitation, and develop a written plan 
describing the program goals and the means through which 
those goals will be achieved.  See 38 C.F.R. § 21.1(b)(1)-
(3).

VA must also determine the reasonable feasibility of 
achieving a vocational goal in each case in which a veteran 
has either an employment handicap or a serious employment 
handicap.  The term "vocational goal" means a gainful 
employment status consistent with the veteran's abilities, 
aptitudes and interests. 38 U.S.C.A. §§ 3101, 3106 (West 2002 
& Supp. 2008), 38 C.F.R. § 21.53 (2007).

Once the veteran has begun a course of vocational 
rehabilitation training, such training may be assigned to 
"interrupted" and then "discontinued" status.

One reason for assignment of a veteran's case to 
"interrupted" status is when a veteran's conduct or 
cooperation becomes unsatisfactory.  See 38 C.F.R. 
§ 21.197(c)(2).   38 C.F.R. §§ 21.362 and 21.364 define 
satisfactory conduct and cooperation and unsatisfactory 
conduct and cooperation.  In this regard, VA is responsible 
for informing the veteran and assuring his understanding of 
services to help him maintain satisfactory cooperation and 
conduct and cope with problems related to the rehabilitation 
process, other services that VA staff can assist him in 
securing through non-VA programs, and the veteran's 
responsibilities in developing and implementing a program of 
rehabilitative services, especially the responsibility for 
satisfactory conduct and cooperation.  See 38 C.F.R. 
§ 21.362(b)(1)-(3).  The veteran's responsibilities are to 
cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan, arranging a 
schedule that allows him to devote the time needed to attain 
the goals of the rehabilitation plan, seek the assistance of 
VA staff, as necessary, to resolve problems that affect 
attainment of the goals of the rehabilitation plan, 
conforming to the procedures established by VA governing 
pursuit of a rehabilitation plan, and conforming to the rules 
and regulations of the training or rehabilitation facility at 
which services are being provided.  See 38 C.F.R. 
§ 21.362(c)(1)-(5). 

If VA determines that a veteran has failed to maintain 
satisfactory conduct or cooperation, it may, after 
determining that all reasonable counseling efforts have been 
made and are not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  See 38 C.F.R. § 21.364(a).  When the case manager 
determines that there is unsatisfactory conduct or 
cooperation, she must discuss the situation with the veteran, 
arrange for services which may assist in resolving the 
problems that led  to the unsatisfactory conduct or 
cooperation, or interrupt the program to allow for more 
intense efforts, if the unsatisfactory conduct and 
cooperation persist.  38 C.F.R. § 21.364(b)(1)-(3).  If a 
reasonable effort to remedy the situation is unsuccessful 
during the period in which the program is interrupted, the 
veteran's case will be discontinued and assigned to 
"discontinued" status unless mitigating circumstances are 
found.  38 C.F.R. § 3.164(b)(3).  Mitigating circumstances 
include family or financial problems which have led the 
veteran to unsatisfactory conduct or cooperation and other 
circumstances beyond the veteran's control.  38 C.F.R. 
§ 21.364(b)(3)(ii),(iii).

Under 38 C.F.R. § 21.198(b), VA will discontinue the 
veteran's case and assign it to discontinued status, 
following assignment to interrupted status, for reasons 
including unsatisfactory conduct and cooperation.  See 
38 C.F.R. § 21.198(b)(2).

In this case, the veteran's individualized written 
rehabilitation plan (IWRP) provided for him to attend a 
Master of Social Work program.  He was accepted into such a 
program at the University of Denver in July 2004, and began 
attending classes shortly thereafter.  Subsequently, the 
veteran struggled to maintain the required 3.0 grade point 
average.  The SOC details the vocational rehabilitation 
Counselor's efforts to assist the veteran in addressing this 
problem, to include arranging for tutoring and other 
services, and the veteran's failure to respond to timely 
contact and correspond with the appropriate vocational 
rehabilitation staff, although he did continue his contact 
with them.  In February 2006, the veteran's case was placed 
in "interrupted" status.  At this time, the veteran was 
considering transferring to the Newman University Masters in 
Social Work program.  The veteran did not reply to 
correspondence requesting that he ask Newman University to do 
a transcript evaluation and provide this evaluation to the 
vocational rehabilitation staff.  On June 6, 2006, the 
veteran's vocational rehabilitation program was discontinued, 
based on his unsatisfactory conduct and cooperation.

About one week later, the veteran provided to the vocational 
rehabilitation staff a letter indicating his acceptance at 
Newman University, which would accept only six of his forty-
four credit hours.

During the Board hearing, the veteran indicated that was 
doing well in the University of Denver's program until his 
wife's illness and the death of his Aunt and Uncle.  See 
Transcript, pp. 4,5.  He also indicated that he could not 
provide some requested information to the vocational 
rehabilitation staff regarding Newman University until he was 
accepted into that school's program.  Id. at 7-8.

As indicated above, the record reflects that the vocational 
rehabilitation staff did follow the regulatory guidelines in 
first placing the veteran's case in interrupted status and 
then discontinued status, and has made significant attempts 
to assist the veteran in devising and implementing his IWRP 
as required by the regulations.  However, the record also 
reflects that, while the veteran's conduct and cooperation 
were significantly flawed, they were not necessarily 
"unsatisfactory" as defined in 38 C.F.R. §§ 21.364(b), 
particularly in light of the family problems of the type 
specifically listed as mitigating circumstances in 38 C.F.R. 
§ 21.364(b)(3)(ii), as well as his continued, albeit 
sometimes untimely, communications with the vocational 
rehabilitation staff.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2007).  
Here, there is a reasonable doubt as to whether the veteran's 
conduct and cooperation were so unsatisfactory as to warrant 
assigning his case from interrupted status to discontinued 
status, particularly in light of the mitigating circumstances 
that he explained during the Board hearing.  Resolving this 
doubt in the veteran's favor, the Board finds that assignment 
of his case to discontinued status was improper.

The Board notes that, under 38 C.F.R. § 21.364(b)(3), when 
mitigating circumstances exist, the case may be continued in 
interrupted status until VA staff determines he may be 
reentered into the same or a different program because the 
veteran's conduct and cooperation will be satisfactory.  Such 
action should be considered by the vocational rehabilitation 
staff in light of the above decision.


ORDER

As discontinuance of VA vocational rehabilitation services 
was improper; the appeal is granted.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


